Filed 6/30/22 Digiacomo v. Recology CA1/4
        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


 RAYMOND VINCENT
 DIGIACOMO, JR.,
           Plaintiff and Appellant,                           A162871

 v.                                                           (San Francisco City &
 RECOLOGY, INC.,                                              County Super. Ct. No. CGC-
                                                              19-581651)
           Defendant and
           Respondent.


          In this private nuisance lawsuit, the trial court denied
appellant’s request for a preliminary injunction to compel
respondent Recology, Inc. to install locks on bins for recyclables,
compost, and residual waste in an alleyway below his apartment,
and to place restrictions on the collection times for these bins.
We affirm the trial court’s order.

                           BACKGROUND
          Appellant sued respondent in December 2019. He filed his
operative second amended complaint in September 2020, alleging
a private nuisance claim stemming from the noise generated from
respondent’s recyclables, compost, and waste collection activity
late at night and early in the morning, and the noise from third-



                                                      1
party “dumpster div[ing]” in unlocked collection bins in Maiden
Lane, the alleyway below appellant’s apartment in the Union
Square District of San Francisco.
      In November 2020, appellant requested a preliminary
injunction seeking to prohibit respondent from collecting
recyclables, compost, and residual waste in Maiden Lane from
10:00 p.m. to 7:00 a.m., and seeking to compel respondent to
install locks on collection bins in Maiden Lane. Respondent
opposed the motion on the grounds that appellant’s request did
not preserve the status quo; appellant failed to carry his burden
of demonstrating the likelihood of prevailing on the merits; and
appellant failed to carry his burden of demonstrating that he will
suffer irreparable injury if the motion were denied.
      Following a hearing, the trial court denied appellant’s
motion. After reciting that appellant was required to prove, by
an objective standard, that respondent’s interference was both
unreasonable and substantial, the court found appellant failed to
satisfy his burden for three reasons. First, appellant “failed to
provide sufficient evidence to persuade the [c]ourt of his
likelihood of success” on the elements of substantial and
unreasonable interference under an objective standard. While
appellant and his co-tenant attested to the unreasonableness of
the noise, they had “unique medical issues,” and their
declarations failed to persuade the court that an objective
factfinder would find the noise unreasonable and substantial.
Second, a local ordinance regulating the generation of noise for




                                 2
waste disposal services, San Francisco Police Code section 29041,
provided “an objective standard” for measuring the
reasonableness of the noise at issue, and appellant provided no
evidence to suggest the noise violated that ordinance. Third,
appellant had not established a likelihood of prevailing on his
claim that respondent had “a legal duty—or even the ability—to
curtail the activities of third party ‘dumpster divers,’ who he
alleges are the source of a substantial amount of the noise of
which he complains.”
      The trial court then undertook to balance the harms and
found appellant had “failed to present evidence persuading the
[c]ourt that he will suffer a greater interim harm in the event the
requested injunction is denied.” Appellant averred that he would
“ ‘continue to experience the mental and physical health


      1 This ordinance provides, in relevant part, “It shall be
unlawful for any person authorized to engage in waste removal,
collection, or disposal services or recycling removal or collection
services to provide such services so as to create an unnecessary
amount of noise, in the judgment of the Director of Public
Health. . . . [¶] Notwithstanding the foregoing, it shall be
unlawful for any person authorized to engage in waste removal,
collection, or disposal services, or recycling removal or garbage-
collection services to operate hydraulic compaction or mechanical
processing systems on any truck-mounted waste, recycling, or
garbage loading and/or compacting equipment or similar
mechanical device so as to create mechanical or hydraulic noise
exceeding 75 dBA when measured at a distance of 50 feet from
the equipments. This maximum noise level does not apply to the
noise associated with crushing, impacting, dropping, or moving
garbage on the truck, but only to the truck’s mechanical
processing system. All other waste disposal or collection noises
are subject to the Director of Public Health’s judgment . . . .”
(S.F. Police Code, § 2904.)

                                 3
ramifications of persistent and chronic sleeplessness,’ ” but the
court concluded this statement was too general to prove the
requisite harm. Furthermore, appellant had been living in the
conditions complained of for two years. On the other hand, the
court found that granting the injunction would require
respondent to “effect a wholesale change in waste collection
schedules and policies while facing a shortage of drivers due to
the COVID-19 pandemic.” After balancing the equities, the court
concluded that appellant was not entitled to injunctive relief.
Appellant appealed.

                           DISCUSSION
I.    Applicable Legal Standards
      “The decision whether to issue a preliminary injunction
requires the trial court to ‘ “evaluate two interrelated factors: (i)
the likelihood that the party seeking the injunction will
ultimately prevail on the merits of his [or her] claim, and (ii) the
balance of harm presented, i.e., the comparative consequences of
the issuance and nonissuance of the injunction.” ’ [Citation.] The
court’s ruling is not an adjudication of ultimate rights, but
balances the respective equities of the parties to determine
whether ‘ “ ‘ “pending a trial on the merits, the defendant should
or . . . should not be restrained from exercising the right claimed
by him [or her].” ’ ” ’ ” (Brown v. Pacifica Foundation, Inc. (2019)
34 Cal.App.5th 915, 925.) The burden is on the party seeking the
preliminary injunction to show all the elements necessary to
support the issuance of a preliminary injunction. (O’Connell v.
Superior Court (2006) 141 Cal.App.4th 1452, 1481.)



                                  4
      Although the general purpose of a preliminary injunction is
to preserve the status quo pending a determination on the merits
of the action, the court “also has the power to issue a preliminary
injunction that ‘ “ ‘mandates an affirmative act that changes the
status quo’ ” ’ [citation], but should do so only in those ‘ “ ‘extreme
cases where the right thereto is clearly established.’ ” ’ ”
(Integrated Dynamic Solutions, Inc. v. VitaVet Labs, Inc. (2016)
6 Cal.App.5th 1178, 1183–1184.)
      “Ordinarily, the decision whether to grant a preliminary
injunction is reviewed for an abuse of discretion, and factual
findings underlying the court’s ruling are reviewed for
substantial evidence.” (Brown v. Pacifica Foundation, Inc.,
supra, 34 Cal.App.5th at p. 925.) The appellate court does not
weigh the evidence or conflicts therein. (U. S. Hertz, Inc. v.
Niobrara Farms (1974) 41 Cal.App.3d 68, 79.) It will, however,
more closely scrutinize an injunction that changes the status quo.
(Brown, at p. 925.)
II.   Analysis
      Appellant argues that the trial court erred in finding that
he had not established a reasonable probability of prevailing on
the merits of his nuisance claim, as well as in determining that
the balance of hardships did not favor interim relief. As set forth
below, the trial court did not abuse its discretion in rendering
either determination.
      A private nuisance includes “[a]nything which is injurious
to health, including, but not limited to, the illegal sale of
controlled substances, or is indecent or offensive to the senses, or



                                   5
an obstruction to the free use of property, so as to interfere with
the comfortable enjoyment of life or property . . . .” (Civ. Code,
§ 3479.) “ ‘[E]xcessive and inappropriate noise may under certain
circumstances constitute an interference with the present
enjoyment of land amounting to a nuisance.’ ” (Mendez v. Rancho
Valencia Resort Partners, LLC (2016) 3 Cal.App.5th 248, 264
(Mendez).)
      To prevail on an action for private nuisance, a plaintiff
must prove an interference with the plaintiff’s use and enjoyment
of his or her property. (San Diego Gas & Electric Co. v. Superior
Court (1996) 13 Cal.4th 893, 938 (San Diego).) “[T]he invasion of
the plaintiff’s interest in the use and enjoyment of the land [must
be] substantial, i.e., that it cause[s] the plaintiff to suffer
‘substantial actual damage.’ ” (Ibid.) Further, “ ‘[t]he
interference with the protected interest . . . must also be
unreasonable’ [citation], i.e., it must be ‘of such a nature,
duration or amount as to constitute unreasonable interference
with the use and enjoyment of the land.’ ” (Ibid.; accord, Mendez,
supra, 3 Cal.App.5th at pp. 262–263.) The requirements of
substantial damage and unreasonableness stem from the law’s
recognition that “ ‘[l]ife in organized society and especially in
populous communities involves an unavoidable clash of
individual interests. Practically all human activities unless
carried on in a wilderness interfere to some extent with others or
involve some risk of interference, and these interferences range
from mere trifling annoyances to serious harms. It is an obvious
truth that each individual in a community must put up with a



                                    6
certain amount of annoyance, inconvenience and interference and
must take a certain amount of risk in order that all may get on
together. The very existence of organized society depends upon
the principle of “give and take, live and let live,” and therefore
the law of torts does not attempt to impose liability or shift the
loss in every case in which one person’s conduct has some
detrimental effect on another. Liability . . . is imposed in those
cases in which the harm or risk to one is greater than he ought to
be required to bear under the circumstances, at least without
compensation.’ ” (San Diego, at pp. 937–938.)
      The elements of substantial damage and unreasonableness
are judged by an objective standard. (San Diego, supra,
13 Cal.4th at p. 938.) With respect to the former, the degree of
harm is to be measured by the “effect . . . the invasion [would]
have on persons of normal health and sensibilities living in the
same community.” (Ibid.) “ ‘If normal persons in that locality
would not be substantially annoyed or disturbed by the situation,
then the invasion is not a significant one, even though the
[idiosyncrasies (sic.)] of the particular plaintiff may make it
unendurable to him.’ ” (Ibid.) With respect to the latter, “[t]he
primary test for determining whether the invasion is
unreasonable is whether the gravity of the harm outweighs the
social utility of the defendant’s conduct, taking a number of
factors into account. [Citation.] Again the standard is objective:
the question is not whether the particular plaintiff found the
invasion unreasonable, but ‘whether reasonable persons
generally, looking at the whole situation impartially and



                                  7
objectively, would consider it unreasonable.’ [Citation.]
. . . ‘Fundamentally, the unreasonableness of intentional
invasions is a problem of relative values to be determined by the
trier of fact in each case in the light of all the circumstances of
that case.’ ” (Id. at pp. 938–939.) Whether the plaintiff has
established each element is a question of fact to be determined by
considering all the circumstances of the case. (Ibid.)
      The trial court here did not abuse its discretion in
concluding that appellant failed to establish a likelihood of
success on the merits. First, appellant does not challenge the
trial court’s finding that he failed to show that respondent had a
legal duty to curtail, and hence was responsible for, the noise or
activities of third-party “dumpster divers.”
      Next, the trial court could reasonably conclude that
appellant had not shown a likelihood of success on the elements
of substantial damage and unreasonable interference under an
objective standard. Appellant supported his motion with his
verified operative complaint, his declaration, and his co-tenant’s
declaration. Appellant averred that he suffered from paranoia
and debilitating mental health challenges that can be
exacerbated by lack of sleep. He pled that his building is a
supportive housing facility, which “houses those suffering from
some form of mental health related challenge, and are thus
members of San Francisco’s most [v]ulnerable population, and
are thus especially susceptible to the ramifications of continual
sleep deprivation.” His co-tenant further declared that he
suffered from liver disease and a heart condition that required



                                  8
him to get adequate sleep, and he stated in a single sentence that
the trash collection activity was “a nuisance which negatively
impacts both my health and my enjoyment of my property, as
said collections prevent me from obtaining adequate sleep.” The
trial court did not abuse its discretion in concluding the evidence
before it showed that appellant and his co-tenant, who considered
the noise at issue to be offensive and unreasonable, had “unique
medical issues,” and the evidence did not persuasively establish a
reasonable likelihood that an objective factfinder would find the
noise to be a substantial and unreasonable interference. (See
Mendez, supra, 3 Cal.App.5th at p. 281 [individuals’ subjective
expressions of displeasure with sounds from outdoor events did
not necessitate a finding that those sounds were objectively
unreasonable].) And, while appellant listed URLs in his
declaration where three videos that he took of the alleged
nuisance were purportedly available to view, even if the court
deemed these videos to be properly authenticated and admissible,
we cannot say that their content compelled the court to conclude
that appellant met his burden.2 (See U.S. Hertz, Inc. v. Niobrara
Farms, supra, 41 Cal.App.3d at p. 79 [appellate courts do not
weigh evidence].)



      2 Appellant also argues that San Francisco Police Code
section 2904, as applied to him by the trial court, was
unconstitutional and applied in error. Given our conclusion
above and the fact that the trial court relied on the ordinance as
an alternative basis to conclude appellant failed to show he was
likely to succeed on the unreasonable interference element of his
nuisance claim, we need not address this argument.


                                 9
      Nor do we find merit in appellant’s assertion that the trial
court erred by ignoring Evidence Code section 7303. Appellant
contends that the trial court had the power under that statute to
appoint a sound technician to render an objective measure of the
noise “to essentially re-create said sound level for a jury to
analyze at the time of trial.” But nothing in Evidence Code
section 730 compels a court to appoint an expert sua sponte.
Rather, the statutory authority is discretionary. (Evid. Code,
§ 730 [when it appears to court expert evidence is or may be
required by court or by any party, court “may” appoint expert];
see Common Cause v. Board of Supervisors (1989) 49 Cal.3d 432,
443 [“may” is ordinarily permissive].) The record does not reflect
that appellant sought the appointment of an expert in connection
with his motion for interim relief. Consequently, that the court
did not appoint an expert sua sponte to support appellant’s
request for extraordinary preliminary injunctive relief in this
civil lawsuit was not an abuse of discretion.




      3 Evidence Code section 730 states: “When it appears to
the court, at any time before or during the trial of an action, that
expert evidence is or may be required by the court or by any
party to the action, the court on its own motion or on motion of
any party may appoint one or more experts to investigate, to
render a report as may be ordered by the court, and to testify as
an expert at the trial of the action relative to the fact or matter as
to which the expert evidence is or may be required. The court
may fix the compensation for these services, if any, rendered by
any person appointed under this section, in addition to any
service as a witness, at the amount as seems reasonable to the
court.”

                                 10
      Finally, the trial court did not abuse its discretion in
determining that the balance of harms did not weigh in favor of a
preliminary injunction. In opposing the motion, respondent
presented evidence that the choice of whether to pay for a locked
collection bin belongs to the customer, and respondent could not
unilaterally impose a rate increase for locks without a public
hearing process. It also presented some evidence, which the trial
court credited, of the difficulties in guaranteeing waste collection
in Maiden Lane between 7 a.m. and 10 p.m., including that the
alleyway is not always open to vehicle traffic, and respondent has
preassigned routes, such that its pandemic-related driver
shortage and fleet mechanical issues can require deviation in
scheduled pickup times. Appellant averred generally that he
would continue to suffer mental and physical health
ramifications from lack of sleep and paranoia without the
requested relief. However, he also pled the alleged nuisance had
been ongoing since at least August 2018, and he did not request
this preliminary injunction until November 2020. (See O’Connell
v. Superior Court, supra, 141 Cal.App.4th at p. 1481 [court
should consider plaintiff’s delay in seeking injunction in
determining what weight to give plaintiff’s claim of imminent
irreparable injury].) Considering this record along with the lack
of showing of likelihood of success on the merits, the trial court
did not arbitrarily conclude that appellant failed to establish
entitlement to any aspect of the preliminary injunctive relief he
requested.
                          DISPOSITION



                                 11
       The order is affirmed.


                                             BROWN, J.

WE CONCUR:

STREETER, ACTING P. J.
NADLER, J.
Digiacomo v. Recology, Inc. (A162871)




       
        Judge of the Superior Court of California, County of
Sonoma, assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.

                                        12